DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For Instant Application’s paragraphs see Publication US 20210116153.


Election/Restrictions
Applicant's election with traverse of Species 3, FIGS. 6-11, in the reply filed on August 13, 2022 is acknowledged. The traversal is on the ground(s) that NANJIN XIEZHONG AUTO (CN107444071A, hereinafter NANJIN) appears to fail to disclose a configuration with the first throttling element (8) and the first valve (9) as claimed in claim 1. This is not found persuasive because while the claims as presented require the technical feature of the heat pump system as recited in claim 1, this technical feature is not a special technical feature as it does not contribute over the prior art in view of NANJIN XIEZHONG AUTO (CN 107444071 A). Contrary to Applicant’s Arguments, some of the features relied upon in the traversal do not exist in claim 1. Therefore the commonly shared technical features still do not make a contribution over the prior art and there is no Unity of Invention.
The claims are also neither generic and nor allowable as argued by Applicant. For the definition of a generic claim go to MPEP 806.04(d).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 12 remain pending in the Application.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means,” “comprising,” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:

“Discommunicated” and/or “discommunication” recited in ¶ 39, 43, 50, 52, 67, 70, 84, 96, are not found in the dictionary and have not been clearly defined in the Specification.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5, 10, and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “discommunicated” in claim 2 is used by the claim to mean “not in communication,” while the word “discommunicated” is not found in the dictionary. The term is indefinite because the specification does not clearly (re)define the term, and the contrast provided in ¶ 43 is not a clear (re)definition.
Claims 3-5, 10, and 12 are rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by BLATCHLEY (DE 102016111599, hereinafter BLATCHLEY).
Regarding claim 1, BLATCHLEY discloses: A heat pump system (FIGS. 2-5) comprising:
a compressor (60), a first heat exchanger (42), a second heat exchanger (76), a third heat exchanger (66) and an intermediate heat exchanger (78), the intermediate heat exchanger (78) comprising a first heat exchange portion (78, upper) and a second heat exchange portion (78, lower), the first heat exchange portion (78, upper) and the second heat exchange portion (78, lower) being capable of exchanging heat with each other, a first port of the first heat exchange portion (upper) being in communication with an inlet of the compressor (60), a second port of the first heat exchange portion (78, upper) being capable of communicating with at least one of an outlet of the second heat exchanger (76) and a second port of the third heat exchanger (66), a first port of the second heat exchange portion (78, lower) being capable of communicating with a first port of the third heat exchanger (66);
wherein an outlet of the first heat exchanger (42) is capable of communicating with the first port of the third heat exchanger (66) through a first throttling element (264);
the first port or a second port of the second heat exchange portion (78, lower) is capable of communicating with an inlet of the second heat exchanger (76) through a first valve (74), and the first port of the third heat exchanger (66) is capable of communicating with the inlet of the second heat exchanger (76) through the first valve (74);
wherein the heat pump system comprises a cooling mode (FIG. 2) and a heating mode (FIG. 3); and
wherein in the heating mode of the heat pump system, the outlet of the first heat exchanger (42) is in communication with the first port of the third heat exchanger (66) through the first throttling element (264), the first valve (74) is at least partially blocked, and the first throttling element (264) is opened.

Regarding claim 2, BLATCHLEY discloses the limitations of claim 1. BLATCHLEY additionally discloses:
wherein the heat pump system further comprises a first path (FIG. 3) having the first throttling element (264), and the outlet of the first heat exchanger (42) is capable of communicating with the first port of the third heat exchanger (66) through the first path (FIG. 3);
the heat pump system further comprises a second path (FIG. 3) having the first valve (74) and the second heat exchange portion (78, lower), a port of the first valve (74) is capable of communicating with the first port or the second port of the second heat exchange portion (78, lower), and the first port of the third heat exchanger (66) is capable of communicating with the inlet of the second heat exchanger (76) through the second path (FIG. 3); and
in the heating mode (FIG. 3) of the heat pump system, the outlet of the first heat exchanger (42) is in communication with the first port of the third heat exchanger (66) through the first path (FIG. 3), the first valve (74) makes the second path (FIG. 3) discommunicated, and the second port of the first heat exchange portion (78, upper) is in communication with the second port of the third heat exchanger (66).

Regarding claim 3, BLATCHLEY discloses the limitations of claim 2. BLATCHLEY additionally discloses:
wherein the first valve (74) and the first throttling element (264) are arranged separately, the first throttling element (264) having two ports, a first port of the first throttling element (264) being capable of communicating with the first port of the third heat exchanger (66), and a second port of the first throttling element (264) being capable of communicating with the outlet of the first heat exchanger (42);
the first valve (74) having two ports, a first port of the first valve (74) being in communication with the second port of the second heat exchange portion (78, lower), and a second port of the first valve (74) being capable of communicating with the inlet of the second heat exchanger (76);
or the first valve (74) having two ports, a first port of the first valve (74) being capable of communicating with the first port of the second heat exchange portion (78, lower), and a second port of the first valve (74) being in communication with the first port of the third heat exchanger (66);
or, wherein the first valve (74) and the first throttling element (264) are arranged integrally (MERRIAM WEBSTER defines integrally as “composed of constituent parts,” as such valves 74 and 264 are integrated as constituent parts), the first valve (74) having two ports, the first valve (74) and the first throttling element (264) being defined as a flow regulating valve, the flow regulating valve comprising a valve body on which corresponding ports of the first valve (74) and the first throttling element (264) are arranged.

Regarding claim 5, BLATCHLEY discloses the limitations of claim 3. BLATCHLEY additionally teaches:
wherein the first valve (74) comprises a check valve (page 6, ¶ 3, 74, includes a check valve); and
wherein an inlet of the check valve (74; FIG. 4) is in communication with the second port of the second heat exchange portion (78, lower), and an outlet of the check valve is capable of communicating with the inlet of the second heat exchanger (76);
or the outlet of the check valve (74, see FIG. 4 illustration below) is in communication with the first port of the second heat exchange portion (78, lower), and the inlet of the check valve is in communication with the first port of the third heat exchanger (66).

    PNG
    media_image1.png
    965
    1356
    media_image1.png
    Greyscale


Regarding claim 6, BLATCHLEY discloses the limitations of claim 1. BLATCHLEY additionally discloses:
wherein the heat pump system further comprises a flow regulating device (264 and 74) of which a first port is in communication with the second port of the second heat exchange portion (78, lower), and a second port is capable of communicating with the outlet of the first heat exchanger (42) or is capable of communicating with the inlet of the second heat exchanger (76);
the flow regulating device comprises the first throttling element (264) and the first valve (74), the second port of the second heat exchange portion (78, lower) is capable of communicating with the inlet of the second heat exchanger (76) through the first valve (74), and the outlet of the first heat exchanger (42) is capable of communicating with the second port of the second heat exchange portion (78, lower) through the first throttling element (264);
and in the heating mode (FIG. 3), the outlet of the first heat exchanger (42) is in communication with the second port of the second heat exchange portion (78, lower) through the first throttling element (264).

Regarding claim 7, BLATCHLEY discloses the limitations of claim 6. BLATCHLEY additionally discloses:
wherein the first throttling element (264) and the first valve (74) are arranged separately, the first throttling element (264) having two ports, a first port of the first throttling element (264) being capable of communicating with the first port of the flow regulating device (264 and 74), and a second port of the first throttling element (264) being capable of communicating with the second port of the flow regulating device;
the first valve (74) having two ports, a first port of the first valve (74) being capable of communicating with the first port of the flow regulating device (264 and 74), and a second port of the first valve (74) being capable of communicating with the second port of the flow regulating device;
or, wherein the first valve (74) and the first throttling element (264) are arranged integrally (MERRIAM WEBSTER defines integrally as “composed of constituent parts,” as such valves 74 and 264 are integrated as constituent parts);
the first valve (74) having two ports, the flow regulating device comprising a valve body on which corresponding ports of the first valve (74) and the first throttling element (264) are arranged.

Regarding claim 9, BLATCHLEY discloses the limitations of claim 7. BLATCHLEY additionally teaches:
wherein the first valve (74) comprises a check valve (page 6, ¶ 3, 74, includes a check valve);
and wherein the check valve (74; FIG. 4) and the first throttling element (264) are arranged separately, an inlet of the check valve is in communication with the second port of the flow regulating device (264 and 74), and an outlet of the check valve is in communication with the first port of the flow regulating device;
or the check valve and the first throttling element (264) are arranged integrally (MERRIAM WEBSTER defines integrally as “composed of constituent parts,” as such valves 74 and 264 are integrated as constituent parts), and the flow regulating device comprises a valve body on which corresponding ports of the check valve and the first throttling element (264) are arranged.

Regarding claim 10, BLATCHLEY discloses the limitations of claim 3. BLATCHLEY additionally teaches:
wherein the heat pump system further comprises a gas-liquid separator (72), an outlet (toward 78) of the gas-liquid separator (72) is in communication with the second port of the first heat exchange portion (78, upper), an inlet (from 66) of the gas-liquid separator (72) is capable of communicating with at least one of the second port of the third heat exchanger (66) and the outlet of the second heat exchanger (76).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLATCHLEY as evidenced by BAELZ (BAELZ NORTH AMERICA, 2-WAY VS 3-WAY VALVES: WHICH TYPE IS RIGHT FOR YOU, hereinafter BAELZ) in view of DANFLOSS (DANFLOSS, CTR 3-WAY HEAT RECLAIM VALVE, hereinafter DANFLOSS).
Regarding claim 4, BLATCHLEY discloses the limitations of claim 2. BLATCHLEY lacks a valve with three ports (e.g. a 3-way valve) instead BLATCHLEY has a 3-way junction controlled by individual expansion valves 74 and 274.
BAELZ (page 4, ¶ 4) evidences that “3-way valves are more cost-effective for diverting and mixing applications than utilizing multiple 2-way valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine BLATCHLEY with the evidence of BAELZ to employ 3-way valves for flow control instead of multiple 2-way valves.
DANFLOSS teaches a 3-way expansion valve.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine BLATCHLEY with the evidence of BAELZ in view of DANFLOSS to employ 3-way expansion valves for flow control instead of multiple expansion valves, particularly at the 3-way junction between 78, 74, and 274.
Thus, the combination of BLATCHLEY evidenced by BAELZ in view of DANFLOSS teaches:
wherein the first valve (DANFLOSS 3-way valve combining 74 and 274) and the first throttling element (264) are arranged separately, the first valve (DANFLOSS 3-way valve combining 74 and 274) having three ports, a first port of the first valve (DANFLOSS 3-way valve combining 74 and 274, port from 78 lower) being in communication with the second port of the second heat exchange portion (78, lower), a second port of the first valve (DANFLOSS 3-way valve combining 74 and 274, port to 274) being in communication with a second port of the first throttling element (264), and a third port of the first valve (DANFLOSS 3-way valve combining 74 and 274, port to 76) being capable of communicating with the inlet of the second heat exchanger (76) or with the outlet of the first heat exchanger (42), a first port of the first throttling element (264) being capable of communicating with the first port of the third heat exchanger (66);
or the first port of the first valve (DANFLOSS 3-way valve combining 74 and 274, port from 78 lower) being in communication with the first port of the second heat exchange portion (78, lower), the second port of the first valve (DANFLOSS 3-way valve combining 74 and 274, port to 274) being in communication with the first port of the first throttling element (264), the third port of the first valve (DANFLOSS 3-way valve combining 74 and 274, port to 76) being in communication with the first port of the third heat exchanger (66), the second port of the first throttling element (264) being capable of communicating with the outlet of the first heat exchanger (42);
or, wherein the first valve (DANFLOSS 3-way valve combining 74 and 274) and the first throttling element (264) are arranged integrally (MERRIAM WEBSTER defines integrally as “composed of constituent parts,” as such valves 74 and 264 are integrated as constituent parts), the first valve (DANFLOSS 3-way valve combining 74 and 274) having three ports, the first valve (DANFLOSS 3-way valve combining 74 and 274) and the first throttling element (264) being defined as a flow regulating valve, the flow regulating valve comprising a valve body (through which fluid 404 flows) on which corresponding ports of the first valve (DANFLOSS 3-way valve combining 74 and 274) and the first throttling element (264) are arranged.

Regarding claim 8, BLATCHLEY discloses the limitations of claim 6. BLATCHLEY lacks a valve with three ports (e.g. a 3-way valve) instead BLATCHLEY has a 3-way junction controlled by individual expansion valves 74 and 274.
BAELZ (page 4, ¶ 4) evidences that “3-way valves are more cost-effective for diverting and mixing applications than utilizing multiple 2-way valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine BLATCHLEY with the evidence of BAELZ to employ 3-way valves for flow control instead of multiple 2-way valves.
DANFLOSS teaches a 3-way expansion valve.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine BLATCHLEY with the evidence of BAELZ in view of DANFLOSS to employ 3-way expansion valves for flow control instead of multiple expansion valves, particularly at the 3-way junction between 78, 74, and 274.
Thus, the combination of BLATCHLEY evidenced by BAELZ in view of DANFLOSS teaches:
wherein the first throttling element (264) and the first valve (DANFLOSS 3-way valve combining 74 and 274) are arranged separately, the first valve (DANFLOSS 3-way valve combining 74 and 274) having three ports;
a first port of the first valve (DANFLOSS 3-way valve combining 74 and 274) being capable of communicating with the first port of the flow regulating device (264 and DANFLOSS 3-way valve combining 74 and 274), a second port of the first valve (DANFLOSS 3-way valve combining 74 and 274) being capable of communicating with the second port of the flow regulating device, and a third port of the first valve (DANFLOSS 3-way valve combining 74 and 274) being capable of communicating with the first port of the first throttling element, the second port of the first throttling element being capable of communicating with the second port of the flow regulating device;
or the first port of the first valve being capable of communicating with the second port of the flow regulating device, the third port of the first valve being capable of communicating with the second port of the first throttling element, and the second port of the first valve being capable of communicating with the first port of the flow regulating device, the first port of the first throttling element being capable of communicating with the first port of the flow regulating device;
or, wherein the first valve and the first throttling element are arranged integrally (MERRIAM WEBSTER defines integrally as “composed of constituent parts”), the first valve having three ports, the flow regulating device comprising a valve body (through which fluid 404 flows) on which corresponding ports of the first valve and the first throttling element are arranged.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLATCHLEY in view of MIEDA (US 20180222287, hereinafter MIEDA)
Regarding claim 12, BLATCHLEY discloses the limitations of claim 2. BLATCHLEY lacks a valve with four ports (e.g. a 4-way valve).
MIEDA teaches:
wherein the heat pump system (FIGS. 32-37) comprises a first fluid switching valve (82) which has four ports, a first port (see FIG. 35 illustration below) of the first fluid switching valve is in communication with the second port of the third heat exchanger (16), a second port (see FIG. 35 illustration below) of the first fluid switching valve is in communication with the second port of the first heat exchange portion (20b), a third port (see FIG. 35 illustration below) of the first fluid switching valve is in communication with the outlet of the first heat exchanger (14), and a fourth port (see FIG. 35 illustration below) of the first fluid switching valve is capable of communicating with at least one of the second port of the first throttling element (17) and the inlet of the second heat exchanger (15);
the first fluid switching valve (82) comprises a first working mode (FIG. 36) and a second working mode (FIG. 35);
in the first working mode of the first fluid switching valve (82), the third port of the first fluid switching valve is in communication with the first port of the first fluid switching valve, and the second port of the first fluid switching valve is not in communication with the fourth port of the first fluid switching valve;
and in the second working mode of the first fluid switching valve (82), the third port of the first fluid switching valve is in communication with the fourth port of the first fluid switching valve, and the second port of the first fluid switching valve is in communication with the first port of the first fluid switching valve.
MIEDA replaces single four-way valve (81) of FIGS. 26-31 with valve unit (82) in FIGS. 32-37 to improve flow regulation as valve 81 only always has two inputs and two outputs (2:2), while valve 82 allows more flow regulation variations: 1:1; 1:2; 1:3 (under ¶ 65 and 208-210); and 2:2.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine BLATCHLEY with the teachings of MIEDA to employ a flow regulating device that allows more flow regulation variations than a two-way valve or a four-way valve.

    PNG
    media_image2.png
    849
    760
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763